IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00133-CR

                       EX PARTE ALBERT DAWSON, JR.



                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 13561-A


                           MEMORANDUM OPINION

       Albert Dawson, Jr., has filed a “Notice of Appeal in Habeas Corpus.” It states that

we have “jurisdiction to hear this appeal from [the] trial court’s order denying habeas

corpus relief.”   However, this Court, as an intermediate court of appeals, has no

jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE

CRIM. PROC. ANN. art. 11.07, § 3(a), (b) (West 2015); Ex parte Martinez, 175 S.W.3d 510, 512-

13 (Tex. App.—Texarkana 2005, orig. proceeding) (“Our law requires post-conviction

applications for writs of habeas corpus, for felony cases in which the death penalty was

not assessed, to be filed in the court of original conviction, made returnable to the Texas

Court of Criminal Appeals.”) (citing TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a), (b)).

Accordingly, we dismiss this appeal for want of jurisdiction.
                                           REX D. DAVIS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 24, 2017
Do not publish
[CR25]




Ex parte Dawson                                           Page 2